DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Claims 1 - 29 remain pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4 - 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore, in view of Heagle (US 2010/0063484 A1) and Gallagher (US 4,173,046), as evidenced by Law (Definitions for Hydrophilicity, Hydrophobicity, and Superhydrophobicity: Getting the Basics Right).

Regarding claim 1, Lattimore teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract), the dressing comprising a first layer having a first side and a second side comprising a series of slits (Fig. 1, element 105; Paragraph 20) and a second layer adjacent the first side, the second layer comprising a manifold (Fig. 1, element 103; Paragraph 21), and a cover coupled to the second layer opposite the first layer, the cover comprising a polymer drape (Fig. 1, element 107; Paragraph 22).
Lattimore does not teach fenestrations including raised edges extending from the first side, wherein the raised edges are configured to be collapsed into contact with each other at rest and to separate in response to a pressure gradient across the first layer or the second layer having an edge that is positioned flush with an edge of the first layer.
In the same field of endeavor, Heagle teaches a wound dressing comprising a contact layer (equivalent to the first layer) comprising a series of fenestrations including raised edges extending from the first side (Figs. 1, and 2A - 2D, elements 18 and “h”; Paragraphs 25 - 26). Heagle further teaches said raised edges are configured to be collapsed into contact with each other at rest and to separate in response to a pressure gradient across the first layer (Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Lattimore to instead comprise the fenestrations having a raised edge of Heagle. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).
Further, Lattimore teaches said first layer comprising polyethylene (Paragraph 20) and also Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification). As such, given the identical material and structure disclosed by Lattimore and Heagle, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the fenestrations of the combination of Lattimore and Heagle  would be capable of identical behavior since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Lattimore and Heagle still do not explicitly teach the second layer having an edge that is positioned flush with an edge of the first layer.
In the same field of endeavor, Gallagher teaches an absorbent laminate comprising a film (Fig. 1, element 12; Col. 1, line 63 - Col. 2, line 2), a manifold adhered to the film (element 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of Lattimore such that the edge of the second layer is positioned flush with an edge of the second layer. Doing so would be obvious to simplify the construction of the wound dressing in situations where sealing was not necessary (such as with small or shallow wounds) as Gallagher teaches edge sealing is not always necessary (Col. 3, lines 3 - 6). Further, Lattimore teaches both the first and second layers are intended to be cut to a desired size by a user (Paragraphs 29 and 34). As such, the layers of Lattimore, Heagle, and Gallagher would be capable of being resized such that the edge of the second layer is positioned flush with an edge of the second layer.

Regarding claim 2, the combination of Lattimore, Heagle, and Gallagher substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene (Paragraph 20). As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 4, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches said first layer comprising polyethylene (Paragraph 20). As such, the material of construction disclosed by Lattimore inherently would have a contact angle with water greater than 90 degrees as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
o (Page 686, left column; 2nd paragraph, starting with “The most recognizable definitions”). As such, it is further inherent that the polymer film of Latimore, which is inherently hydrophobic, by definition, would also have a contact angle greater than 90o.

Regarding claim 5, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Heagle further teaches said fenestrations are configured to restrict liquid transfer across the first layer to the second layer (i.e. unidirectional funneling of flow; Paragraphs 25 - 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Lattimore to instead comprise the fenestrations having a raised edge of Heagle, and thus to comprise fenestrations configured to restrict liquid transfer across the first layer to the second side. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).

Regarding claim 6, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the first layer being interdisposed between the manifold and the tissue site, and at least partially exposed to the tissue site (Fig. 1, elements 105 and 110; Paragraph 20).

Regarding claim 7, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Heagle further teaches the fenestrations being coextensive with the first layer (Figs. 2C and 2D; Paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Lattimore to instead comprise the fenestrations having a raised edge of Heagle such that said fenestrations are coextensive with the first layer. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).

Regarding claim 8, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Heagle further teaches the fenestrations being coextensive with the first layer (Figs. 2C and 2D; Paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Lattimore to instead comprise the fenestrations having a raised edge of Heagle such that said fenestrations are coextensive with the first layer. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).
Further, Lattimore teaches the first layer being larger than the manifold (Paragraph 32). As such, it would be apparent to one of ordinary skill in the art that since the fenestrations would be coextensive with the first layer, and the first layer encompasses the surface of the 

Regarding claim 9, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further discloses a uniform pattern (Fig. 7).

Regarding claim 10, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Heagle further teaches said fenestrations being distributed in a grid of parallel rows and columns (as seen in Figs. 2C and 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of fenestrations of Lattimore with the arrangement of Heagle. Doing so would predictably allow for similar removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).
Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Also see MPEP 2144.04 (VI) (C) which relates to Rearrangement of Parts.

Regarding claim 12, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further discloses said first layer having a substantially flat surface (Fig. 9).

Regarding claim 13, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Lattimore to instead comprise the fenestrations having a raised edge of Heagle. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).

Regarding claim 16, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the first layer comprising a polyethylene film (Paragraph 20).

Regarding claim 17, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the first layer comprising a polyethylene film (Paragraph 20). Lattimore does not teach said polyethylene film having an area density less than 30 grams per square meter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date that modifying the density of the first polymer layer would affect the durability and flexibility of said layer. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the density of the polyethylene film to be less than 30 grams per square meter as a matter of routine optimization since It has been held that “where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore in view of Heagle and Gallagher as applied to claim 1 above, and further in view of MacMeccan et al. (US 2010/0030178 A1), hereinafter MacMeccan.

Regarding claim 3, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches said first layer comprising polyethylene (Paragraph 20) and said second manifold material comprising polyurethane foam (Paragraph 21). As such, the material of both the first and second layers disclosed by Lattimore are inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification) and polyurethane foam (Paragraph 59), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 
Lattimore, Heagle, and Gallagher do not explicitly teach the first layer being more hydrophobic than the manifold.
In the same field of endeavor, MacMeccan teaches a composite wound dressing comprising a first, aperture layer, and a second manifold layer (i.e. hydrophobic and fluid transport layers; Figs. 1 and 1A, elements 106 and 102; Abstract and Paragraph 17) in which the first layer is more hydrophobic than the manifold (Paragraph 26). MacMeccan further teaches using chemical treatments to make the first layer more hydrophobic than the manifold (Paragraphs 27 - 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of Lattimore, Heagle, and Gallagher to comprise the chemical treatments of MacMeccan such that the first layer is more hydrophobic than the second layer. Doing so would predictably allow for analogous wound treatment while further promoting moisture transport through the wound dressing (recognized in Paragraph 26 of MacMeccan).

Regarding claim 24, the combination of Lattimore, Heagle, Gallagher, and MacMeccan substantially discloses the invention as claimed.
MacMeccan further teaches a composite wound dressing comprising a first, aperture later, and a second manifold layer (i.e. hydrophobic and fluid transport layers; Figs. 1 and 1A, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to comprise the silicone coating of MacMeccan. Doing so would predictably allow for analogous wound treatment and would increase the hydrophobicity of the first layer, thus further promoting moisture transport through the wound dressing (recognized in Paragraphs 26, 28, and 29 of MacMeccan).

Regarding claim 25, the combination of Lattimore, Heagle, Gallagher, and MacMeccan substantially discloses the invention as claimed.
MacMeccan further teaches a composite wound dressing comprising a first, aperture later, and a second manifold layer (i.e. hydrophobic and fluid transport layers; Figs. 1 and 1A, elements 106 and 102; Abstract and Paragraph 17), said first layer comprising a fluorocarbon coating (paragraphs 28 and 29 indicate fluorochemical coatings including carbon fluorochemical groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to comprise the fluorocarbon coating of MacMeccan. Doing so would predictably allow for analogous wound treatment and would increase the hydrophobicity of the first layer, thus further promoting moisture transport through the wound dressing (recognized in Paragraphs 26, 28, and 29 of MacMeccan).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore in view of Heagle and Gallagher as applied to claim 1 above, and further in view of Sigurjonsson et al. (US 2004/0126413 A1), hereinafter Sigurjonsson.

Regarding claim 11, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the parallel rows being spaced about 3 mm on the center or the fenestrations in each parallel row are spaced about 3 mm on the center.
In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12). Sigurjonsson further teaches a series of cylindrical through-holes (i.e. receptacles) in a first layer (Figs. 1 and 13, elements 16 and 18; Paragraph 42). Sigurjonsson further teaches that the spacing of these through holes affects fluid absorption (Paragraphs 63 and 89).
Therefore, the spacing between through-holes/fenestrations is disclosed to be a result affective variable affecting fluid absorption through the perforated layer. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the spacing of the parallel rows in Lattimore, Heagle, and Gallagher to be spaced about 3 mm on the center and the spacing of the fenestrations within each of the parallel rows to be about 3 mm on the center as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore in view of Heagle and Gallagher as applied to claim 1 above, and further in view of Von Wolff et al. (US 2014/0236112 A1), hereinafter Von Wolff.

Regarding claim 14, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. They do not explicitly teach said first and second layers being welded together.
In the same field of endeavor, Von Wolff teaches a wound dressing comprising a foam manifold layer welded to a wound contact layer (Fig. 1, elements 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, and Gallagher to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.

Regarding claim 15, the combination of Lattimore, Heagle, Gallagher, and Von Wolff substantially discloses the invention as claimed.
In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Von Wolff further teaches a wound dressing comprising a foam manifold layer welded to a wound contact layer (Fig. 1, elements 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, and Gallagher to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.

Regarding claim 18, the combination of Lattimore, Heagle, Gallagher, and Von Wolff substantially discloses the invention as claimed.
Lattimore further teaches said first layer comprising a polyethylene film (Paragraph 20).
Von Wolff further teaches a wound dressing comprising a foam manifold layer welded to a wound contact layer (Fig. 1, elements 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, and Gallagher to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.

Regarding claim 19, the combination of Lattimore, Heagle, Gallagher and Von Wolff substantially discloses the invention as claimed.
Lattimore further teaches said first layer being a polyethylene film (Paragraph 20) and said second manifold material comprising polyurethane foam (Paragraph 21).
Von Wolff further teaches a wound dressing comprising a foam manifold layer welded to a wound contact layer (Fig. 1, elements 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, and Gallagher to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.
Claims 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore in view of Heagle and Gallagher as applied to claim 1 above, and further in view of McCormack et al. (US 6,653,523 B1), hereinafter McCormack and Von Wolff.

Regarding claim 20, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. Lattimore further teaches said first layer being a polyethylene film (Paragraph 20) and said second manifold material comprising polyurethane foam (Paragraph 21).
They do not explicitly teach the polyethylene film being welded to the manifold with a tie layer.
In the same field of endeavor, McCormack teaches a medical polymer laminate (Fig. 1; Abstract) which comprises a tie layer laminate of ethylene methyl acrylate (i.e. EMA; Col. 4, lines 12 - 32, the same as described in Paragraph 51 of Applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to laminate said first layer with an EMA film. Doing so would create a tie layer interface between said first and second layers. Further, laminating the contact layer in this manner would provide additional benefits from the properties of EMA, such as antimicrobial properties and water vapor transmission (Recognized in Col. 4, lines 15 -18 of McCormack).
Lattimore, Heagle, Gallagher, and McCormack still do not teach welding said first and second layers to together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, Gallagher, and McCormack to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would thus result in the polyethylene contact layer to be welded to the manifold via the polar interfaces created by the laminated EMA layer, and would additionally help to secure the layers of the dressing in place.

Regarding claim 21, the combination of Lattimore, Heagle, Gallagher, McCormack, and Von Wolff substantially discloses the invention as claimed. Lattimore further teaches said first layer being a polyethylene film (Paragraph 20) and said second manifold material comprising polyurethane foam (Paragraph 21).
McCormack further teaches a medical polymer laminate (Fig. 1; Abstract) which comprises a laminate of ethylene methyl acrylate (i.e. EMA; Col. 4, lines 12 - 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to laminate said first layer with an EMA film. Laminating the contact layer in this manner would provide additional benefits from the properties of EMA, such as antimicrobial properties and water vapor transmission (Recognized in Col. 4, lines 15 -18 of McCormack).
Lattimore, Heagle, Gallagher, and McCormack still do not teach welding said first and second layers to together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore, Heagle, Gallagher, and McCormack to weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would help to secure the layers of the dressing in place.

Regarding claim 22, the combination of Lattimore, Heagle, Gallagher, McCormack, and Von Wolff substantially discloses the invention as claimed. Lattimore further teaches said first layer being a polyethylene film (Paragraph 20).
McCormack further teaches a medical polymer laminate (Fig. 1; Abstract) which comprises a laminate of polyester (Col. 4, lines 12 - 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to laminate said first layer with a polyester film. Laminating the contact layer in this manner would provide additional benefits from the properties of polyester, such as antimicrobial properties and water vapor transmission (Recognized in Col. 4, lines 15 -18 of McCormack).
Lattimore, Heagle, Gallagher, and McCormack still do not teach welding said first and second layers to together.
Von Wolff further teaches a wound dressing comprising a foam manifold layer welded to a wound contact layer (Fig. 1, elements 3, 5, and 6; Abstract and Paragraph 56).


Regarding claim 23, the combination of Lattimore, Heagle, McCormack, and Von Wolff substantially discloses the invention as claimed. Lattimore further teaches said first layer being a polyethylene film (Paragraph 20).
McCormack further teaches a medical polymer laminate (Fig. 1; Abstract) which comprises a laminate of ethylene vinyl acetate (i.e. EVA; Col. 4, lines 12 - 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Lattimore, Heagle, and Gallagher to laminate said first layer with an EVA tie layer. Laminating the contact layer in this manner would provide additional benefits from the properties of polyester, such as antimicrobial properties and water vapor transmission (Recognized in Col. 4, lines 15 -18 of McCormack).

Claims 26 - 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore in view of Heagle and Gallagher as applied to claim 1 above, and further in view of Fabo (US 5,635,201).

Regarding claim 26, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed. They do not explicitly teach a fourth layer coupled to the first player opposite the second layer, the fourth layer comprising a hydrophobic gel having a plurality of apertures.
In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2; equivalent to the first layer) and a perforated gel layer (Figs 1 - 2, element 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Heagle, and Gallagher to comprise a fourth layer comprising the silicone gel layer of Fabo. Doing so would predictably allow for flow through the original first and second layers while also facilitating wound healing (recognized in Col. 4, lines 37 - 42 of Fabo). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Lattimore.

Regarding claim 27, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed.
They do not explicitly teach a fourth layer coupled to the first player opposite the second layer, the fourth layer comprising a hydrophobic gel having a plurality of apertures in registration with at least some of the apertures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Heagle, and Gallagher to comprise a fourth layer comprising the silicone gel layer of Fabo. Doing so would predictably allow for flow through the original first and second layers while also facilitating wound healing (recognized in Col. 4, lines 37 - 42 of Fabo). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Lattimore.
	Fabo further discloses the plurality of apertures being registered with perforations (Fig. 2, element 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when incorporating the gel layer of Fabo, to register the gel apertures with the fenestrations of Lattimore, Heagle, and Gallagher. Doing so would allow for flow through the gel layer and reduce the risk of clogging the fluid restrictions with the gel layer (Col. 4, lines 45 - 53).

	Regarding claim 28, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed.

In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2; equivalent to the first layer) and a perforated gel layer (Figs 1 - 2, element 3) in which the apertures of the gel layer are in registration with the apertures of the upper, polymer layer (i.e. the gel apertures expose the apertures of the upper polymer layer to the wound; Figs. 2 and 3; Col. 4, lines 45 - 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Heagle, and Gallagher to comprise a fourth layer comprising the silicone gel layer of Fabo. Doing so would predictably allow for flow through the original first and second layers while also facilitating wound healing (recognized in Col. 4, lines 37 - 42 of Fabo). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Lattimore.
	Fabo further discloses the plurality of apertures being registered with perforations (Fig. 2, element 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when incorporating the gel layer of Fabo, to register the gel apertures with the fenestrations of Lattimore, Heagle, and Gallagher to thus expose the fenestrations. Doing so would predictably be necessary as to allow for flow through the gel 

	Regarding claim 29, the combination of Lattimore, Heagle, and Gallagher substantially discloses the invention as claimed.
They do not explicitly teach a fourth layer coupled to the first player opposite the second layer, the fourth layer comprising a hydrophobic gel having a plurality of apertures wherein the apertures limit an effective size of the fenestrations.
In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2; equivalent to the first layer) and a perforated gel layer (Figs 1 - 2, element 3) in which the apertures of the gel layer are in registration with the apertures of the upper, polymer layer (i.e. the gel apertures expose the apertures of the upper polymer layer to the wound; Figs. 2 and 3; Col. 4, lines 45 - 53).
Fabo further teaches the perforations having an average length that does not substantially exceed an average dimension of the apertures (Shown in Fig. 2, openings 6 has a consistent diameter through the layers) and also teaches the relative sizes of the perforations (i.e. the opened fluid restrictions) and the gel layer affecting blockage or clogging of the perforations by the gel layer (Col. 4, lines 45 - 53).
As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the apertures of the gel layer inherently limit an effective size of the fenestrations since fluid would necessarily need to flow up through the gel layer before it reaches the first polymer layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1 and 8 - 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10 - 12 of Co-pending application No. (16/000,368).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 - 11 contain substantially the same limitations as claims 1, 2, and 10 - 12 of Co-pending application No. (16/000,368). Co-pending Application (16/000,368) are directed to a device having the essential structural features as claimed in the instant application. 
Firstly, regarding claim 1 of the instant application and claim 1 of Co-Pending Application No. ‘368, the first layer and second layer comprising fluid restrictions in claim 1 Co-Pending Application No. ‘368 are analogous to the second layer and the first layer comprising fenestrations respectively. The designations of “first” and “second” are merely reversed with their fundamental positions with respect to the wound bed and polymer drape being identical.

Lattimore (US 2011/0213287 A1) teaches an wound dressing comprising a “first” lower-most wound contact layer comprising polymer with a plurality of fluid restrictions (Fig. 1, element 105; Paragraph 20) and a manifold (Fig. 1, element 105; Paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the “second” layer between the wound contact layer and the polymer drape comprise a manifold. Doing so would allow for the absorption of exudate and other fluids from the wound (Paragraph 21 of Lattimore).
Heagle (US 2010/0063484 A1) teaches a wound dressing comprising a contact layer (equivalent to the “second” lower-most layer of ‘368) comprising a series of fenestrations having a raised edge extending from the first side, the raised edge configured to expand in response to a pressure gradient across the first layer (Figs. 1, and 2A - 2D, elements 18 and “h”; Paragraphs 25 - 26). Heagle further teaches said raised edges are configured to be collapsed into contact with each other at rest and to separate in response to a pressure gradient across the first layer (Paragraph 26 indicates the fenestrations are “directional apertures”, i.e. valves, that prevent “wound exudates from flowing back into the wound bed”, indicating said apertures would be closed in a condition where backflow was possible, which would be in the absence of a pressure gradient drawing exudate away from the wound).

Additionally, these limitations of claim 1 of the instant application can be found in claims 14 and 15 of Co-pending application No. (16/000,368). Although these claims differ in that claim 1 of the instant application does not disclose said fenestrations being elastomeric, and that they are normally closed, Heagle further teaches that the film (and thus the fenestrations) may be made more or less elastic to precisely control aspects of healing (Paragraph 29).
All of the limitations of claim 8 of the instant application can be found in claim 2 of Co-pending application No. (16/000,368).
All of the limitations of claim 9 of the instant application can be found in claim 10 of Co-pending application No. (16/000,368).
All of the limitations of claim 10 of the instant application can be found in claim 11 of Co-pending application No. (16/000,368).
All of the limitations of claim 11 of the instant application can be found in claim 12 of Co-pending application No. (16/000,368).


Claims 1, 2, 4, 7, 8, 16, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 9, 28, 29, 44, 45, 50, 54 and 59 of Co-pending application No. (15/997,818).

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 7, 8, 16, and 27 contain substantially the same limitations as claims 1, 4, 7, 8, 9, 28, 29, 44, 45, 50, 54 and 59 of Co-pending application No. (15/997,818). Co-pending Application (15/997,818) are directed to a device having the essential structural features as claimed in the instant application.
Regarding independent claim 1 of the instant application and claim 1 of Co-pending application No. (15/997,818), the instant application differs from the co-pending application in that the co-pending limitation does not specifically recite said fluid control layer comprising fenestrations having a raised edge. Additionally, the instant application does not recite said cover being non-porous, the manifold and fluid control layer having an exposed perimeter, or said layers being adhered to one another.
Lattimore (US 2011/0213287 A1) teaches a wound dressing comprising a cover comprising a non-porous cover (Fig. 1, element 107), the manifold and fluid control layer each having an exposed perimeter (Figs. 4 and 9), and the cover, manifold, and fluid control layer are coextensive (Fig. 1).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid control layer and manifold of the instant invention to have an exposed perimeter. Doing so would allow for the manifold and fluid contact layer to be cut to size and exposed perimeters would further be an inherent byproduct of the cutting process (Paragraphs 29 and 34). Further, cutting to size would also allow for the layers to be coextensive with one another (if not already the case). It would have been obvious to a person of ordinary skill in the art before the effective filling date to do so to fit certain wounds.
Heagle (US 2010/0063484 A1) teaches a wound dressing comprising a contact layer (equivalent to the “second” lower-most layer of ‘818) comprising a series of fenestrations having a raised edge extending from the first side, the raised edge configured to expand in response to a pressure gradient across the first layer (Figs. 1, and 2A - 2D, elements 18 and “h”; Paragraphs 25 - 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid control layer of ‘818 to specifically comprise the fenestrations having a raised edge of Heagle. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).

Lastly, in the same field of endeavor, Von Wolff teaches a wound dressing comprising a foam manifold layer, cover layer, and a wound contact layer adhered to one another (Fig. 1, elements 2, 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of the instant invention weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.
All of the limitations of claims 2, 4, and 16 of the instant application can be found in claims 7, 8, and 9 of Co-pending application No. (15/997,818).
All of the limitations of claim 7 of the instant application can be found in claim 28 of Co-pending application No. (15/997,818).
All of the limitations of claim 8 of the instant application can be found in claim 29 of Co-pending application No. (15/997,818).
All of the limitations of claim 27 of the instant application can be found in claims 4, 44, and 45 of Co-pending application No. (15/997,818).

In the same field of endeavor, MacMeccan teaches a composite wound dressing comprising a first, aperture later, and a second manifold layer (i.e. hydrophobic and fluid transport layers; Figs. 1 and 1A, elements 106 and 102; Abstract and Paragraph 17). MacMeccan further teaches using chemical treatments to make the wound contact layer hydrophobic (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fenestrated film of the instant invention to be to comprise the chemical treatments of MacMeccan such that said layer becomes hydrophobic. Doing so would predictably allow for analogous wound treatment while further promoting moisture transport through the wound dressing (recognized in Paragraph 26 of MacMeccan).
Heagle (US 2010/0063484 A1) teaches a wound dressing comprising a contact layer (equivalent to the “second” lower-most layer of ‘818) comprising a series of fenestrations having a raised edge extending from the first side, the raised edge configured to expand in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid control layer of ‘818 to specifically comprise the fenestrations having a raised edge of Heagle. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).
In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated silicone gel layer (Figs 1 - 2, element 3; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Hunt while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Hunt.
Lattimore (US 2011/0213287 A1) teaches a wound dressing comprising a cover comprising a non-porous cover (Fig. 1, element 107) and the cover layer, manifold and fluid control layer each having an exposed perimeter (Figs. 1, 4 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instant invention to make said polymer 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer drape, fluid control layer and manifold of the instant invention to have an exposed perimeter. Doing so would allow for the manifold and fluid contact layer to be cut to size, and exposed perimeters would further be an inherent byproduct of the cutting process (Paragraphs 29 and 34). Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filling date to make the silicone gel layer of Fabo also have an exposed perimeter to match the other layers and for the same motivations disclosed by Lattimore.
Additionally, these limitations of claim 1 of the instant application can be found in claims 59 of Co-pending application No. (15/997,818). Although these claims differ in that claim 1 of the instant application does not disclose said fenestrations being elastomeric, and that they are normally closed, Heagle further teaches that the film (and thus the fenestrations) may be made more or less elastic to precisely control aspects of healing (Paragraph 29).
Lastly, in the same field of endeavor, Von Wolff teaches a wound dressing comprising a foam manifold layer, cover layer, and a wound contact layer adhered to one another (Fig. 1, elements 2, 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of the instant invention weld the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably 
All of the limitations of claim 4 of the instant application can be found in claim 54 of Co-pending application No. (15/997,818).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the rejection of claim 1 - 29 under 35 U.S.C. 103, Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues Lattimore and Heagle do not teach “the second layer comprising… an edge that is positioned flush with an edge of the first layer…” However, said limitations have been found in Gallagher as cited in above in the rejection of claim 1.
Applicant further argues Lattimore teaches away from the claimed arrangement citing Paragraphs 32 and 24 which suggest having the lower wound contact layer be larger than the manifold layer. However, in both excerpts, Lattimore states that this is merely a “preferable” arrangement that “may” be desirable in certain conditions. Further, Lattimore teaches a primary advantage of this invention is the ability of these layers to be cut to size allowing the dressing to accommodate different wounds (Paragraphs 29 and 34). Lattimore’s disclose of a preferred way of using this feature does not mean other arrangements are not possible. Ultimately, the layers of the dressing would be capable of being resized at the discretion of a user or medical professional, including having edges of the first and second layer being flush 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           

/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781